Order entered March 26, 1942, denying defendant’s motion for an order directing plaintiff to file, in support of warrant of attachment, an undertaking in the sum of $3,750, in addition to the $250 undertaking heretofore given by plaintiff, unanimously modified by requiring plaintiff to file an additional bond in the sum of $750, and as so modified affirmed, without costs. Order entered April 10, 1942, so far as appealed from, unanimously affirmed, without costs. No opinion. Settle order on notice. Present — 'Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.